     Case 2:19-cv-05103-MWF-JEM Document 35 Filed 03/29/21 Page 1 of 1 Page ID #:872



1

2

3
                                                                          JS-6
4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                   )
11     PAUL PORTILLO,                              )       Case No. CV 19-05103-MWF (JEM)
                                                   )
12                         Plaintiff,              )
                                                   )       JUDGMENT
13                  v.                             )
                                                   )
14     ANDREW M. SAUL, Commissioner of             )
       Social Security Administration,             )
15                                                 )
                           Defendant.              )
16                                                 )
17
             In accordance with the Order Accepting Findings and Recommendations of United
18
       States Magistrate Judge filed concurrently herewith,
19
             IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
       is AFFIRMED and this action is DISMISSED with prejudice.
21

22
       DATED: March 29, 2021
23                                                                 MICHAEL W. FITZGERALD
                                                               UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                       2
